IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,892



                      EX PARTE KARL WAYNE THOMAS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 31906 IN THE 33 RD DISTRICT COURT
                          FROM BURNET COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

and sentenced to ten and a half years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because she failed to

timely file notice of appeal. We remanded this application to the trial court for findings of fact and

conclusions of law.

        The trial court has determined that trial counsel failed to timely file notice of appeal. We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment

of conviction in Cause No. 31906 from the 33rd Judicial District Court of Burnet County. Applicant

is ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the

sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered:    April 9, 2008
Do Not Publish